DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The formal drawings filed on 01/12/2021 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 01/12/2021 has been considered.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1, 2, 4-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (“Saito”) WO2013038749 (of record).
Saito discloses a power semiconductor device (element 1, Fig. 1) for a vehicle, the power semiconductor device comprising: a power semiconductor (element 10/20) or a plurality of the power semiconductors (as required in claim 10); a base metal sheet (element 40); and a flexible printed circuit board (PCB) (element 60) between the base metal sheet and the power semiconductor, wherein the power semiconductor comprises a first power pad (element 31/33) on a side facing the flexible PCB, and wherein the flexible PCB comprises a conductive pad (element 91), one side of the conductive pad being electrically connected to the first power pad of the power semiconductor and the opposite side of the conductive pad being electrically connected to the base metal sheet (Fig. 1). 
Re claim 2, Saito discloses a top metal sheet (element 50), wherein the power semiconductor comprises a second power pad (32/34) on a side facing away from the flexible PCB, and wherein the top metal sheet is electrically connected to the second power pad of the power semiconductor. 
Re claim 4, Saito discloses wherein the flexible PCB (element 60) is a one-layer flexible PCB comprising one conductive layer, and wherein the conductive layer comprises the conductive pad. 
Re claim 5, Saito discloses wherein the power semiconductor (element 10/20) is soldered on one side of the flexible PCB, and the base metal sheet (element 40) is soldered on an opposite side of the flexible PCB, and/or the top metal sheet (element 50) is soldered on the side of the power semiconductor facing away from the flexible PCB. 
Re claim 6, Saito discloses wherein the power semiconductor is a field-effect transistor and further comprises a gate power pad (element 67), wherein the gate power pad positioned on the side of the power semiconductor facing the flexible PCB, and wherein the first power pad (element 31/33) is a power drain pad, and the second power pad (element 32/34)  is a power source pad. Note that the terms “source” and “drain” are arbitrary and that it is conventional for the nomenclature used to describe “source” and “drain” to be interchanged within a device.
Re claim 7, Saito discloses wherein the flexible PCB has a protruding section
protruding from the power semiconductor, from the base metal sheet, and/or the top metal sheet in a plan view (see protruding section of element 60B shown in Fig. 2). 
Re claim 8, Saito discloses wherein the flexible PCB further comprises a conductive track (extended portion of element 61) electrically connecting the gate power pad to a gate connector (element 61, Figs. 2 and 3) for external contact, and wherein the gate connector is arranged in the protruding section of the flexible PCB. 
Re claim 9, Saito discloses wherein the base metal sheet (element 40) and/or the top metal sheet (element 50) comprises copper, and wherein the base metal sheet and/or the top metal sheet comprise a connector for external contact (see Figs. 2 and 3) . 
Re claim 13, Saito discloses a heat sink (element 44) on a side of the base metal sheet facing away from the flexible PCB.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito.
Saito does not explicitly disclose the recited height. However, it would have been an
obvious matter of choice to form the height to be sized as claimed, since such a modification                           would have involved a mere change in the size of the constituent components. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One would have been motivated to change to such a height, depending on the desired size for the device. 
	Re claim 11, Saito discloses a first and second subsets of single power devices, wherein each conductive pad of the power semiconductor in the first subset of power semiconductor is electrically isolated (by element 80) from each conductive pad of the power semiconductor in the second subset of power semiconductor on the flexible PCB.  However, it is within the scope of the invention that the requirement for the first and second subsets of plurality power devices is met. It would have been obvious to one of ordinary skill in the art to have incorporated first and second subsets of plurality power devices in order to facilitate the batch fabrication of the power devices on a single wafer and/or to increase the device capability.
	Re claim 12, Saito discloses a first and second subsets of single power devices,

wherein the base metal sheet comprises a first base metal sheet (element 162, Fig. 9) and second base metal sheet (element 161, Fig. 9), each of the first and second base metal sheets being electrically isolated from each other, wherein each conductive pad of the power semiconductor in the first subset of power semiconductor is electrically connected to the first power pad of the 2b
power semiconductor in the first subset of power semiconductor and to the first base metal sheet, and wherein each conductive pad of the power semiconductor in the second subset of power semiconductor is electrically connected to the first power pad of the power semiconductor in the second subset of power semiconductor and to the second base metal sheet (Fig. 9). However, it is within the scope of the invention that the requirement for the first and second subsets of plurality power devices is met. It would have been obvious to one of ordinary skill in the art to have incorporated first and second subsets of plurality power devices in order to facilitate the batch fabrication of the power devices on a single wafer and/or to increase the device capability.
9.	Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Tazarine et al. (“Tazarine”) US PG-Pub 2017/0094790.
Saito teaches the device structure as recited in the claim. The difference between Saito and the present claim is the recited battery control unit. 
Tazarine discloses (abstract and ¶¶[0013-0019 and 0025]) a battery system comprising a battery control unit electrically connected to a power semiconductor device (Fig. 11C).  
Tazarine's teachings could be incorporated with Saito's device which would result in the claimed invention. The motivation to combine Tazarine's teachings would be to employ a starter with low internal resistance that provides an overcurrent protection. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Tazarine's teachings to arrive at the claimed invention.
Re claim 15, Tazarine discloses a vehicle comprising a battery system (abstract and ¶¶ [0009 and 0042])
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2019/0101091 to Baxendale et al. discloses an integrated starter and on-board electrical system disconnecting module for connecting to a starter battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893